Citation Nr: 1512988	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-12 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to October 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  


FINDING OF FACT

The Veteran's chronic low back disability, to include minimal degenerative disc disease (DDD) at L3-L4 and any other low back disability, is not etiologically related to active service and low back arthritis was not shown to be present within one year of separation from active service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service and the incurrence of low back arthritis during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a May 2012 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the May 2012 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  The Board further notes that the Veteran was accorded a VA medical examination in May 2012, which, as detailed below, included an opinion that addressed the etiology of the Veteran's low back condition.  The examiner's opinion was based upon review of the claims file and examination of the Veteran.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In addition, certain chronic diseases (e.g., DDD) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2014), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran has asserted that he has a low back disability that is related to his active service.  The Veteran's STRs reflect that he complained of low back pain in September 1973 that had been present for a "couple days."  Treatment prescribed included exercises and a heat pad.  Additional low back complaints are not indicated during service, to include at time of service separation examination in August 1975.  His musculoskeletal system was reported as normal.  

Review of the record reflects that the Veteran filed post service claims for various conditions in 1980, 1994, 1995, and 2011, but did not file a claim for a low back disability until May 2012.  

Post service treatment records, private and VA, are of record.  Those documents are dated from the mid-1980s to the present day.  They include an October 1985 VA report wherein it was noted that there was mild decreased height of the L5 vertebral body.  It was noted that the sacroiliac joints were normal.  Additional notation as to the low back was not made upon additional VA records, to include VA examination reports regarding hearing loss and the left foot in March 2011.  Added to the record on May 17, 2012, was a private physician's report which reflects that the Veteran was seen for chronic lumbago.  Mild degenerative joint disease (DJD) of the spine was noted.  

VA examination was conducted in May 2012.  The examiner reviewed the claims file.  The Veteran gave a medical history that included inservice injury to the back.  Specifically, he stated that he was running with a duffel bag and bumped into another soldier and fell with the pack landing on top of him.  About 3 days later, he started having lower back pain which was described as sharp in nature and radiating into the left leg.  He was treated at the time and given medication and received restrictive duty.  He recalled being treated on numerous occasions during service due to ongoing back problems.  His duties were adjusted due to his back complaints.  The Veteran reported that his back pain had increased in severity in the last year.  He could not stand for longer than 10 minutes before needing to sit down due to pain.  The examiner diagnosed minimal DDD at L3-L4.  

Following examination of the Veteran, the VA examiner opined that it was less likely than not that his current back disability, minimal DDD at L3-L4, was related to military service.  In this regard, the examiner noted that there was only one documented instance of inservice treatment for acute low back strain.  Moreover, his August 1975 separation examination noted that the spine was normal.  The examiner further noted that acute lumbar strain was an injury to the muscles and ligaments to the back which was almost always a self-limiting injury which lasted several days to several months.  It was a common occurrence which affected over 80 percent of the population at some time in their lives.  The examiner further added that there was no significant medical evidence or rationale supporting a causal relationship between one or several limited episodes of lumbar strain or acute low back pain and the eventual development of DDD of the lumbar spine.  In fact, DDD of the lumbar spine was a common and normal finding which had been documented in multiple studies to be present on magnetic resonance imaging (MRI) around the age of 50 in approximately 50 percent of individuals with low back pain.  

The Board finds that the May 2012 VA examination and opinion report is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the VA examiner's nexus opinion presented in the May 2012 examination report to be of significantly high probative value.  

Added to the record in November 2014 were copies of medical treatise evidence pertaining to the lumbar spine which were obtained from the internet.  Those documents include discussion of lumbar DDD and its causes to include simple wear and tear or due to a low energy injury to the disc that progressed with time.  It was noted the condition rarely started form a major trauma.  The pain associated with back injury was also discussed as were quick tips to a healthier back. 

The internet information submitted by the Veteran as to the claim is not probative evidence.  The information provided was general in nature, and it does not specifically relate to the Veteran's particular case and in particular obviously does not contain any analysis regarding the facts of this case.  As such, this information is noted, but it is of little probative value in the instant case.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (2014) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, as discussed by the Board above, the Court has held that medical evidence is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

With regard to the Veteran's report of receiving treatment for a low back disability on numerous occasions while in active service and continuing to experience low back pain since his separation from active service, it is noted that while he claims he was treated on many occasions during service, the record reflects only one visit during service for back complaints.  Further, there is no diagnosis of a low back disability following separation from service until 1985, and he did not seek service connection for a low back disability until 2012, although he filed claims for other conditions on numerous occasions as detailed above.  

In view of the above factors, the Board concludes that the Veteran's recollections as to the many times that he was treated during service for his back complaint symptoms and his reports of continuity of symptomatology since service, made in connection with his present claim for benefits, are not credible.  Therefore, they are less probative as they are contradicted by the documented clinical evidence.  Moreover, continuity of low back symptomatology after active duty is not established, either through the objective medical evidence or through his personal statements.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. Ap. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance J. concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  Also see Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim].  

To the extent that the Veteran attempts to relate his claimed low back disability to his period of military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Neither his military records nor his post-service records indicate that he possesses any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues, as the specific questions in this case regarding the clinical existence and the nature and medical etiology of his chronic low back disability fall outside the realm of common knowledge of a lay person, the Veteran lacks the competence to present a valid medical diagnosis and provide a probative medical opinion linking this claimed disability to his period of military service.  See Jandreau, supra.  His statements and assertions in this regard, absent any supportive objective medical evidence, are thusly not entitled to any probative weight.  

Further, there is no indication from the record that the Veteran had low back arthritis that manifested to a compensable degree within one year of separation from active service.  Additionally, the Veteran has not credibly asserted a continuity of low back pain since his separation from active service.  Therefore, presumptive service connection is not warranted in this case.    

In sum, the Veteran was treated a single time during service for low back strain and statements of record indicating he received additional treatment for a back disability during service are not credible.  The VA examiner has competently opined that the Veteran's low back disability is not etiologically related to his active service and the VA opinion is the most probative evidence of record.  Additionally, the Veteran was not diagnosed with low back arthritis within one year of his separation from active service and his statements regarding back pain since his active service are not credible.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a low back disability, to include DDD, is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a low back disability, diagnosed as minimal DDD at L3-L4, is denied.  



____________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


